Citation Nr: 1019242	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  0718008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for a left shoulder 
disability as secondary to service-connected post operative 
residuals, injury of the right patella with traumatic 
arthritis.  

2.  Entitlement to service connection for a right shoulder 
disability as secondary to service-connected post operative 
residuals, injury of the right patella with traumatic 
arthritis.  

3.  Entitlement to service connection for a left knee 
disability as secondary to service-connected post operative 
residuals, injury of the right patella with traumatic 
arthritis.  

4.  Entitlement to an increased rating for post operative 
residuals, injury of the right patella with traumatic 
arthritis, currently rated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.S.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to May 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2009, the Veteran testified before the 
undersigned at a Travel Board hearing.  

The issues of entitlement to service connection for 
depression, posttraumatic stress disorder (PTSD), and a neck 
disorder as secondary to the service-connected right knee 
disorder have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these 
matters and they are referred to the AOJ for appropriate 
action.  

The issues of secondary service connection for a left knee 
disability and entitlement to an increased rating for post 
operative residuals, injury of the right patella with 
traumatic arthritis, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability resulted in a fall in 
which his left shoulder was injured; current left shoulder 
disability is etiologically related to his service-connected 
right knee disability.

2.  The Veteran's right knee disability resulted in a fall in 
which his right shoulder was injured; current right shoulder 
disability is etiologically related to his service-connected 
right knee disability.


CONCLUSIONS OF LAW

1.  A left shoulder disability is proximately due to the 
service-connected post operative residuals, injury of the 
right patella with traumatic arthritis.  38 U.S.C.A. § 1101 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2006).  

2.  A right shoulder disability is proximately due to the 
service-connected post operative residuals, injury of the 
right patella with traumatic arthritis.  38 U.S.C.A. § 1101 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim of secondary service connection for left and 
right shoulder disabilities is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims ("the Court") has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In written correspondence and at his personal hearing, the 
Veteran asserted that his service-connected right knee 
disability has caused instability and his right knee gives 
out on him, at least once per week, and sometimes once per 
day.  In the early to mid 1970s, the Veteran testified that 
he fell due to the instability of his right knee, and injured 
his left knee and both shoulders as well as his spinal cord.  
At that time, the Veteran indicated that he was working as a 
Longshoreman and filed a Workman's Compensation claim.  He 
was granted Social Security disability benefits based on the 
injury, including for resultant neck disability and 
depression.  Thereafter, the Veteran indicated that he 
suffered several falls due to his right knee disability, 
subsequent to the fall in the mid 1970s.  The Veteran 
displayed several scars on his legs.  He related that his 
disability benefits were later changed to retirement 
benefits.  The Veteran's witness at his hearing stated that 
she was a healthcare administrator in a neurology department.  
She indicated that the way that the Veteran walked showed 
that he had a gait disturbance and problems with his balance.  

A review of the record reflects that in the 1972-1973 
timeframe, the Veteran suffered a fall in an industrial 
accident while aboard a boat which resulted in spine 
problems.  However, the Veteran also complained of pain and 
muscle cramping in the area of his shoulders.  The Veteran 
described the pain as being terrible.  No shoulder disability 
was identified at that time.  The injury appeared to be 
limited to the neck area.  

In July 2003, the Veteran was seen for left shoulder 
complaints.  It was noted that one week prior, he fell and 
injured his left shoulder.  The Veteran underwent left 
shoulder decompression.  A subsequent magnetic resonance 
imaging (MRI) of the right shoulder revealed a large rotator 
cuff tear.  This tends to show that the right shoulder was 
also injured in the fall.  The Veteran underwent a right 
shoulder decompression and scope repair.  In February 2006, 
the Veteran was seen for a medial meniscal tear of the right 
knee.  In the history portion of the evaluation, the Veteran 
related that he had suffered occasional falls due to his knee 
pain.  

In July 2006, the Veteran was afforded a VA examination.  At 
that time, the Veteran related that he walked with a gait 
which favored his left knee, due to the service-connected 
right knee disability.  He indicated that he suffered from 
buckling of the knees and had fallen three years before and 
injured his shoulders.  He had since undergone shoulder 
surgery.  X-rays revealed osteoarthritis of both knees and 
both shoulders.  The examiner provided an opinion that the 
Veteran's left knee and shoulder disabilities were not due to 
or aggravated by the right knee disability.  The examiner 
stated that the medical documentation was silent for any 
significant fall as a source for the shoulder disabilities.  
The examiner felt that the left knee and shoulder 
disabilities were due to the aging process.  

In October 2008, the Veteran underwent an MRI of the left 
shoulder.  At that time, it was noted that he had a history 
of a fall.  The diagnoses were complete rupture of the 
supraspinatus and infraspinatus tendons, consistent with 
chronic tear and retraction; associated superior subluxation 
of the humeral head; severe osteoarthritis of the 
glenohumeral joint; moderate to severe osteoarthritis of the 
acromioclavicular joint; partial under-surface teat of the 
subscapularis tendon; and diminutive appearing long head of 
the biceps tendon, which was suboptimally delineated.  

As noted, the Veteran has in fact fallen several times due to 
right knee instability.  In addition, his witness testified 
as to his altered gait pattern, in which he favored the left 
knee.  The VA examiner, however, based the medical opinion on 
a history of no significant falls.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  Therefore, since 
the VA examiner relied on an inaccurate factual premise, this 
opinion is not probative.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the 
Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, 
under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  This does not 
mean, however, that lay evidence is necessarily always 
sufficient to identify a medical diagnosis, but rather only 
that it is sufficient in those cases where the lay person is 
competent and does not otherwise require specialized medical 
training and expertise to do so, i.e., the Board must 
determine whether the claimed disability is a type of 
disability for which a lay person is competent to provide 
etiology or nexus evidence.  

In this case, the Veteran is competent to report that his 
right knee is unstable and resulted in falls.  Moreover, he 
is credible in that regard as the contemporaneous medical 
evidence supports his reports of having fallen due to his 
unstable right knee.  His witness also presented competent 
and credible testimony that she has observed the altered 
gait.  Further, the medical evidence established bilateral 
shoulder disability contemporaneous with the fall in July 
2003.

Thus, in sum, the service-connected right knee has caused 
instability which resulted in falls.  The Veteran's shoulders 
were injured in these falls, resulting in current left and 
right shoulder disabilities.  As such, secondary service 
connection is warranted for left and right shoulder 
disabilities.  38 C.F.R. § 3.310.


ORDER

Service connection for a left shoulder disability as 
secondary to service-connected post operative residuals, 
injury of the right patella with traumatic arthritis, is 
granted.  

Service connection for a right shoulder disability as 
secondary to service-connected post operative residuals, 
injury of the right patella with traumatic arthritis, is 
granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that the Veteran is 
afforded every possible consideration.

The Veteran contends that a fall due to his right knee 
disability resulted in the left knee disability.  As noted 
above, the Board has determined that the Veteran has in fact 
fallen due to his right knee disability.  In addition, he 
contends that the left knee has been negatively impacted by 
his altered gait due to the right knee disability.  The 
examiner conducting the July 2006 VA examination opined that 
current left knee disability is due to the aging process.  
However, this examiner found that there had been no history 
of any significant falls.  Because this case presents complex 
medical and unresolved factual questions and since the Board 
is precluded from reaching its own unsubstantiated medical 
conclusions, further development is required.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In light of the 
foregoing, the Board finds that the Veteran should be 
afforded another VA examination.  

With regard to the matter of an increased rating for the 
right knee, the VA examiner did not fully consider the 
directives of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
that case, the Court held that any identified functional loss 
should be, if feasible, expressed in terms of additional 
range of motion loss.  Furthermore, the claims file was not 
made available to the examiner for review.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole-recorded history.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  As such, the point at which pain affects 
function must be identified.  As the Veteran has asserted 
that his service-connected disability has worsened since his 
last examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current left knee 
disability is proximately due to, or the 
result of, the service-connected right 
knee disability (to include any 
associated falls).  

If the answer to the above question is 
negative, the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
left knee disability is permanently 
aggravated by the Veteran's service-
connected right knee disability (to 
include any associated falls).  
 
The examiner should identify all 
residuals attributable to the Veteran's 
service-connected post-operative 
residuals of an injury of the right 
patella with traumatic arthritis.

The examiner should report the range of 
motion measurements for the right knee, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  Review the medical opinion obtained 
above to ensure that the remand 
directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, return the case to 
the examiner for completion of the 
inquiry.

3.  Finally, readjudicate the claims 
remaining on appeal in light of all of 
the evidence of record.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


